Citation Nr: 1720577	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-38 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C. § 1318.

3.  Entitlement to DIC under 38 U.S.C. § 1151.

4.  Entitlement to nonservice-connected survivor pension benefits.

5.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1955 to August 1958.  The Veteran died in June 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 VA Form 9 (Substantive Appeal), the appellant requested a hearing before a Veterans Law Judge (VLJ).  The appellant was scheduled for a June 2017 hearing before a VLJ in Washington, District of Columbia.  In May 2017 correspondence, the appellant and her representative requested that her scheduled hearing be postponed and that she be scheduled for the next available videoconference hearing.  Therefore, a remand is required to reschedule the appellant for a videoconference hearing and to notify the appellant of the date, time, and location of the hearing at the current address of record.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant's videoconference hearing at the earliest opportunity.  Notify the appellant (at her current address) and her representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the appellant withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


